                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    MARGARITA NELSON, and RODGER
    NELSON,
                                                                                        8:19CV240
                             Plaintiffs,
                                                                                 AMENDED
          vs.                                                             CASE PROGRESSION ORDER

    UNITED STATES OF AMERICA,

                             Defendant.

        This matter comes before the Court on the parties’ Joint Motion to Extend Case Progression
Deadlines (Filing No. 37). After review of the parties’ motion, the Court finds good cause to grant
the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Case Progression Deadlines (Filing No.
37) is granted, and the final progression order is amended as follows:

                1)   The trial and pretrial conference are cancelled and will be rescheduled at a later
                     date.

                2)   The telephone conference set for March 6, 2020, is cancelled. A status conference
                     to discuss case progression and the parties’ interest in settlement will be held with
                     the undersigned magistrate judge on June 1, 2020, at 11:30 a.m. by telephone.
                     Counsel shall use the conferencing instructions assigned to this case to participate
                     in the conference.

                3)   The deadlines to identify expert witnesses and to complete expert disclosures1 for
                     all experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                     26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   May 26, 2020
                            For the defendant:                    July 22, 2020
                            Plaintiffs’ rebuttal:                 August 5, 2020

                4)   The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is August 18, 2020.

                5)   A status conference to discuss dispositive motions, the pretrial conference and
                     trial dates, and settlement status will be held with the undersigned magistrate
                     judge on August 21, 2020, at 11:00 a.m. by telephone. Counsel shall use the
                     conferencing instructions assigned to this case to participate in the conference.

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is September 21, 2020.

   7)    The deadline for filing motions to dismiss and motions for summary judgment is
         October 5, 2020.

   8)    The parties shall comply with all other stipulations and agreements recited in their
         Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be considered
         absent a showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


Dated this 20th day of February, 2020.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
